Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 1 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 2 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 3 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 4 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 5 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 6 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 7 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 8 of 10
Case 19-80391-CRJ13   Doc 25     Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                               Document      Page 9 of 10
Case 19-80391-CRJ13   Doc 25 Filed 04/03/19 Entered 04/03/19 14:51:58   Desc Main
                            Document    Page 10 of 10
